DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 10-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leeth et al. 2017/0152978.
In regard to claim 1, Leeth et al. discloses a system (“for coupling a first pipe segment to a second pipe segment associated with a marine riser” is considered an intended use limitation that carries little patentable weight in an apparatus claim.  Leeth disclose all of the recited structural limitations and is capable of fulfilling the intended use limitation and is therefore deemed to anticipate the claim), comprising: a pin end 10 of the first pipe segment, the pin end including a flange 12;

a coupling assembly joining the first pipe segment to the second pipe segment, the coupling assembly comprising a split ring 10 arranged proximate the flange and a sleeve 120, 125, wherein threads of the sleeve engage first mating threads on the split ring and second mating threads on the box end to secure the first pipe segment to the second pipe segment, the coupling assembly positioned to transmit a tensile load through at least the sleeve 120 and the flange 12 (tensile force would be transmitted from threaded connection between 20 and 125 to threaded connection between 125 and 120 to threaded connection between 120 and 110 to interaction between end of 110 and flange 12 where 12 is pointing).
In regard to claim 3, wherein the flange 12 includes a shoulder, the shoulder abutting the split ring 10 opposite the face of the box end to restrict axial movement of the split ring in at least one direction.
In regard to claim 4, wherein both the split ring and the sleeve are non-threadingly engaged with the pin end (see fig. 2).
In regard to claim 5, wherein a diameter of the flange is larger than a diameter of a
proximate pin end section (see fig. 2).
In regard to claim 7, wherein an outside diameter of the box end and an outside diameter of the flange are substantially equal and the sleeve is arranged radially outward of at least a portion of the box end and the flange (see fig. 2).
In regard to claim 8, wherein the split ring 10 is coupled to the pin end via a fastener 117 (see fig. 4).

a split ring 10 adapted to couple to the first tubular segment 10, the split ring including a threaded portion at a first outer diameter and an end having a second outer diameter, larger than the first outer diameter; and
a sleeve 121, 125 adapted to couple to the second tubular segment and the split ring, wherein the sleeve includes internal threads configured to couple to mating threads on the second tubular segment 20 and to the threaded portion of the split ring 10 (see fig. 2), wherein at least a portion of a tensile load is transmitted through at least the sleeve 120 and the flange 12 (tensile force would be transmitted from threaded connection between 20 and 125 to threaded connection between 125 and 120 to threaded connection between 120 and 110 to interaction between end of 110 and flange 12 where 12 is pointing).
In regard to claim 11, wherein the first tubular segment 10 excludes threads from a pin end proximate the sleeve.
In regard to claim 13, wherein the split ring includes an aperture, the aperture configured to receive a fastener 117 to couple the split ring to the first tubular segment (see fig. 4).
In regard to claim 14, wherein the split ring 10 is axially restricted, in at least one direction, when coupled to the first tubular segment (by flange 12).
In regard to claim 15, wherein the split ring 10 is formed into at least two annular sections, the at least two annular sections coupled together via one or more fasteners 115.

In regard to claim 17, Leeth et al. discloses a method (“for coupling a first pipe segment to a second pipe segment to form an auxiliary line of a marine riser” is considered an intended use limitation that carries little patentable weight in an apparatus claim. Leeth disclose all of the recited structural limitations and is capable of fulfilling the intended use limitation and is therefore deemed to anticipate the claim), comprising: coupling a pin 10 to the first pipe segment, the pin including a flange 12;
installing at least a portion of a coupling assembly to the first pipe segment, the coupling assembly arranged proximate the flange 12 to axially restrict movement of at least a portion of the coupling assembly in at least one direction and to transmit a tensile load, at least a portion of the tensile load being received at the flange (tensile force would be transmitted from threaded connection between 20 and 125 to threaded connection between 125 and 120 to threaded connection between 120 and 110 to interaction between end of 110 and flange 12 where 12 is pointing).
coupling a box 20 to the second pipe segment;
engaging external threads of the box via internal threads of at least a portion of the coupling assembly 110, 125, 121; and
coupling the box to the pin via rotation of at least a portion 110 of the coupling assembly.
In regard to claim 18, wherein installing the coupling assembly to the first pipe segment comprises:
installing a split ring 110 proximate the flange, the split ring including threads over at least a portion.

rotating the split ring 110.
In regard to claim 20, wherein engaging external threads of the box via internal threads of at least a portion of the coupling assembly further comprises:
coupling a sleeve 125, 121 to the second segment, the sleeve including mating threads on an inner diameter.
Claim(s) 1, 8-10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singeetham 4,921,284.
In regard to claim 1, Singeetham discloses a system (“for coupling a first pipe segment to a second pipe segment associated with a marine riser” is considered an intended use limitation that carries little patentable weight in an apparatus claim. Singeetham disclose all of the recited structural limitations and is capable of fulfilling the intended use limitation and is therefore deemed to anticipate the claim), comprising: a pin end 46 (57 making it the pin end) of the first pipe segment, the pin end including a flange 52;
a box end 50 of the second pipe segment, the box end having a recess (bores accepting 57) configured to receive the pin end, a face of the box end abutting the flange when the pin end is installed within the recess; and
a coupling assembly joining the first pipe segment to the second pipe segment, the coupling assembly comprising a split ring 14, 16 arranged proximate the flange and a sleeve 12, wherein threads of the sleeve engage first mating threads on the split ring and second mating threads on the box end to secure the first pipe segment to the second pipe segment, the coupling 
In regard to claim 8, wherein the split ring 14, 16 is coupled to the pin end via a fastener 18, 22.
In regard to claim 9, wherein the split ring is 14, 16 arranged within a recess 44 formed in the pin end, the recess including a shoulder blocking axial movement of the split ring in at least one direction.
In regard to claim 10, Singeetham discloses a coupling assembly (“for joining a first tubular segment to a second tubular segment forming an auxiliary line on a marine riser” is an  intended use limitation that carries little patentable weight in an apparatus claim. Singeetham disclose all of the recited structural limitations and is capable of fulfilling the intended use limitation and is therefore deemed to anticipate the claim), comprising:
a split ring 14, 16 adapted to couple to the first tubular segment, the split ring including a threaded portion at a first outer diameter and an end having a second outer diameter, larger than the first outer diameter (see fig. 1); and
a sleeve 12 adapted to couple to the second tubular segment and the split ring, wherein the sleeve includes internal threads configured to couple to mating threads on the second tubular segment and to the threaded portion of the split ring, wherein at least a portion of a tensile load is transmitted through at least the sleeve 12 and the flange 52 (via threaded connection at 30 and between 38 and 34 and 42 resting on flange 52).
In regard to claim 15, wherein the split ring 14, 16 is formed into at least two annular sections, the at least two annular sections coupled together via one or more fasteners 18, 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeth et al. Leeth et al. 2017/0152978.
In regard to claim 2, Leeth et al. discloses a seal in a groove, but not where the groove is 
on the box member.  However, it would have been obvious to one of ordinary skill in the art to place the seal groove on the box member instead of the pin member because the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	In regard to claims 6 and 12, Leeth et al. does not disclose the exact materials used.  However, it would have been obvious to one of ordinary skill in the art to make the coupling assembly with materials having properties recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive.
Applicant argues that Leeth fails to anticipate claims 1, 10 and 17 because the invention is not drawn to a marine riser.  The Examiner disagrees, as the limitation “for coupling a first pipe segment to a second pipe segment associated with a marine riser” is considered an intended use limitation that carries little patentable weight in an apparatus claim. Leeth discloses all of the recited structural limitations and is capable of fulfilling the intended use limitation and is therefore deemed to anticipate the claim.
	Applicant also argues that Leeth fails to disclose a coupling assembly positioned to transmit a tensile load through the flange and sleeve.  Again the Examiner disagrees, as the coupling assembly of Leeth is capable of transmitting a tensile load as a tensile force would be transmitted from threaded connection between 20 and 125 to threaded connection between 125 and 120 to threaded connection between 120 and 110 to interaction between end of 110 and flange 12 where 12 is pointing.  Therefore the 102 rejection in view of Leeth has been maintained.  
Applicant argues that Singeetham fails to anticipate claims 1 and 10 because the invention is not drawn to a marine riser.  The Examiner disagrees, as the limitation “for coupling a first pipe segment to a second pipe segment associated with a marine riser” is considered an intended use limitation that carries little patentable weight in an apparatus claim. Singeetham discloses all of the recited structural limitations and is capable of fulfilling the intended use limitation and is therefore deemed to anticipate the claim.


The 103 rejection in view of Leeth has also been maintained because the Leeth 102 rejection is deemed proper for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAVID BOCHNA/Primary Examiner, Art Unit 3679